Morphy,,/.,
delivered the opinion of the court.
The defendant seeks the reversal of the judgment on an assignment of error apparent on the face of the record ; it is sufficient to examine one of them.
The judgment is one obtained at chambers, rendering that of a court of an adjacent state executory in this, and ordering a writ of seizure and sale therein. The error assigned is, that the record of the court of the sister state is not certified in the manner prescribed by the law of Congress, and required by the Code of Practice, the clerk’s certificate not being authenticated by the seal of the court, nor showing that the court has not a seal; on the contrary, stating that the seal is affixed, which negatives the idea that the court is without a seal. The certificate being thus irregular, the first judge erred in declaring the judgment executory in this state, and ordering the writ of seizure and sale to issue.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the plaintiff and appellee paying costs in both courts.